May 10, 1972



Non. George N. Rodriguez, Jr.             Opinion NO. M-   11.24’
County Attorney
El Paso County                            .Re:   Constitutiona.lity.of Art.icle
Boom 201, City-County Building                   3912k, V.C.S., as a proper
El Paso, Texas 79901                             delegation of'legislative
                                                 authority to the grievance
                                                 committee to set ealariae
Dear Mr. Rodriguez:                              of couslty offiaers.

          You have requeeted our opinion on the conetitutionality
of Article 3912k, Vemon'e Civil Statutes, which creates in each
county a salary grievance committee. Itm Sac. 2(d) reads a~
follows:
           *Any elected county or precinotofficer who
      ie aggrieved by the getting of his salary, ix-
      penees, or other allowance by the.coranirmsionere
      court may request a hearing before the committee.
      The request shall be'in writing, mhall state the
      manner in which he is aggrieved, and shall be
      delivered to the chairman of the comittee.    The
      chairman shall announoe the tiaw,and plaza of the
      hearing, which rhall be within 30 day8 after re-
      ceipt of the request. If, after a hearing, the
      committee by a vote of nix of ita voting me?2aere
      decidee to recoannenda change in the salary, ex-
      penses, or other allowance of the person requeeting
      the hearing, it shall prepare itr recommendation in
      writing and Beliver it to.the commhsioners court,
      which #hall coneider  the recommendation at its
      next meeting. A written recommendation signed
      by all nine members and delivered to the com-
      missioner8 court become effective without the
      action of the coxniaaionera court on the first
      day of the month following it8 delivery to the
      commierionera court."
           Article II, Section 1 of the Texan Constitution provides
for the reparation of government into three departmente--legislative,
executive and judicial--neither of which rhall exeroiae any power


                                 -5469-
Hon. George N. Rodriguez, Jr., page 1   (M-1124)


properly attached to either of the others. Section 18 of Article
V of the Texas Constitution provides for the creation of the Com-
missioners Court and further declares that the Court shall exercise
such powers of jurisdiction over all county business as is conferred
by this Constitution and the laws of the State or as may be there-
after prescribed. Section 44 of Article III of the Texas Constitu-
tion specifies that the Legislature shall provide by law for the
compensation of all officers, servants, agents hnd public contractors
not provided for in this Constitution.
          The validity of that portion of the adult probation and
parole law authorizing the district judges to fix the salaries of
probation officers, and such administrative, supervisory, stenographic,
clerical, and other personnel as may be necessary to conduct investiga-
tions, supervise and rehabilitate probationers, and enforce the terms
and conditions of probation was considered in'Commissioners Court of
Lubbock County v. Martin, 471 S.W.Zd 100 (Tex.Civ.App. 1971, error
ref. n.r.e., pending on motion for rehearing). In upholding the
validity of the statute the court stated:
           "It is apparent that when Sec. 44 of Art.
    3 of our Constitution specified that 'The Legia-
    lature shall provide by law for the compensation
    of all officers, servants, agents and public con-
    tractors, not provided for in this Constitution,
    * * *I the duty of providing for compensation by
    law--in this case, the compensation of probation
    personnel--rests solely w'th the Legislature;
    but it ia also as apparent that there is no con-
    stitutional mandate that the specific amount, or
    U-I:yn;imum or maximum limits, be enumerateiiin
             . That the fixing of the exact sum of
    compensation is a constitutional delegable right
    was established by our Supreme Court as early as
    1911 in the case of Terre11 v. Sparks, 104 Tex.
191, 135 S.W. 519, and reiterated by both the
    majority   and dissenting opinions in Dallas County
    v. Lively, 106 Tex. 364, 167 S.W. 219 (19141, and
    has not been modified since then. The principle
    that Sec. 44 does not prevent the Legislature
    from empowering other authority to determine
    salaries was followed in Burkhart v- Brazoe River
    Harbor Nav. Diet. of Brazoria County,,42 S.W.Zd
    96 (Tex.Civ.App.--Galveston 1931, no writ) Andy
    in Wichita County v. Griffin, 284 S;W.Zd 253


                               -5470-
.   -




        Non. George N. Rodriguez, Jr., page 3     (M-1124)


             (Tex.Civ.App.--Fort Worth 1955, writ ref.
             n.r.e.). Since the probation needs and
             services in the various judicial districts
             of Texas, ranging from multi-judicial die-
             tricts within a single county to one judicial
             district embracing as many as six counties,
             are of such character that the compensation
             and probation personnel must vary in the dif-
             ferent districts, the Legislature wisely left
             the setting of the compensation and the number
             of personnel to the local authority. Dallas
             County v. Lively, aupra.*
                  It is our opinion that the above holding is equally ap-
        plicable to the constitutionality of Article 3912k, Vernon'e Civil
        Statutes. You are accordingly advised that the provisions of
        Article 3912k, Veron'e Civil Statutes, are constitutional.
                               SUMMARY
                  The provisions of Atticle 3912k, Vernon's
             Civil Statutea, oreating'a salary grievance
             committee in each aounty of the State are aon-
             atitutional.
                                     Ve  truly yours,
                                      79



                                             ey tinera   of Texas

        Prepared by John Reeves
        Assistant Attorney General
        APPROVED:
        OPINION COMMITTEE

        Kerns Taylor, Chairman
        W. E. Allen, CoyChairman
        Bill Campbell
        Fisher Tyler
        John Banks
        Robert Lemena




                                         -5471-
.   -




        Hon. George   U. Rodriguez, Jr., page 4   (M-1124)


        SAMUEL D. MCDANIEL
        Staff Legal Assistant
        ALFRED WALKER
        Executive Assistant
        NOLAWHITE
        First Aaaiatant




                                                             I




                                         -5472-